PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/782,550
Filing Date: 12 Oct 2017
Appellant(s): Lu et al.



__________________
Sheng-Hsin Hu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant presents two grounds of argument; first regarding the rejection of claims 1-4 under 35 U.S.C. 103 over O’Neill, Kato, and Huang, and second regarding the rejection of claim 6 under 35 U.S.C. 103 over O’Neill, Kato, and Huang. 
Regarding Ground 1, the Examiner agrees with Appellant’s characterization of O’Neill. Specifically, that O’Neill fails to suggest the specific separating steps as claimed and/or the use of a silicone hydrogel lens forming material. However, the Examiner disagrees with Appellant’s conclusory interpretation of Kato. 
First, it is noted that the Appeal Brief p. 6 cites Kato et al. (JP 5 428005 B2), which is in the same patent family as the cited reference to Kato (JP 2011-104792 A). 
Second, more broadly speaking both O’Neill and Kato are related to methods of molding contact lens and would be combinable absent evidence to the contrary. Appellant has not provided this evidence but rather relies on attorney arguments and conclusory statements as fact. 
Third, Appellant contends that Kato fails to disclose soft hydrogel lenses and their method “is inevitably linked of the molded lens being rigid,” and that such a rigid lens cannot be combined with flexible contact lens materials such as silicone hydrogels. However, the Examiner’s position is that Appellant has not provided evidence for such a narrow conclusion. Instead, Appellant relies on Attorney arguments. In contrast, the Examiner submits that the evidence of record would suggest that the Kato may be combined with the process of O’Neill. 
“[a] polymerizable monomer composition comprised of 95 parts of hydroxy ethyl methacrylate, 3 parts of methacrylic acid, 0.2 part of cross-linking agent ethylene glycol dimethacrylate, and 0.5 parts of 2-hydroxy-2-methyl-l-phenyl-propane-1-one as a polymerization initiator were filled in an ocular lens molding mold composed of male mold 10 and female mold 15 made of polystyrene shown in Figure 3, and were polymerized by means of ultraviolet radiation.” (¶ 48)
The resulting polymer, Poly(2-hydroxyethyl methacrylate) (pHEMA), is a hydrogel lens formulation for forming conventional soft hydrogel contact lenses (see further NPL documents, Wikipedia Polyhydroxyethylmethacrylate, or Wichterle et al. Hydrophilic Gels for Biological Use). Kato further clearly discloses that the resulting ocular lenses are water-containing, e.g. hydrogels (¶ 52). 
Appellant’s additional discussion regarding making silicone rubber lens is not relevant to the combined teachings of O’Neill and Kato and do not overcome the evidence for obviousness. The title of Kato, notably a machine translation from Japanese, which recites that the method is for molding “spectacle lens” is not evidence of Appellant’s conclusion that the lens must be rigid. 
Finally, with respect to Appellant’s assertion that Huang is not relevant because it does not discuss mold separation. However, Huang is cited for the teachings that the specifically claimed silicone hydrogel compositions are known in the prior art. Appellant’s concludes that, 
“[i]f this is allowed to be viewed as a basis for obvious rejection, then there is no patent allowable because the examiner can simply cited a component appears in an encyclopedia as a basis for obvious rejection. Any components are likely cited in an encyclopedia. Certainly, this is not the standard for obviousness determination. 

However, this is not the standard for non-obviousness, does not provide any additional evidentiary support for Appellant’s position, and does not destroy the combined teachings. Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.

Regarding Ground 2, Appellant contends that the thermal curing suggested in O’Neill and/or Huang does not render claim 6 unpatentable because the skilled artisan would not combine the cited reference and/or such a combination is based on improper hindsight. Again this is not the standard for non-obviousness, does not provide any additional evidentiary support for Appellant’s position, and does not overcome the Examiner’s conclusion of prima facie obviousness, as discussed in response to Ground 1 above. 



Respectfully submitted,
/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742                                                                                                                                                                                                        
Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                        
/Benjamin L. Utech/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.